                       IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA


    JOHNATHAN CHARLES HUGHES,

                             Plaintiff,

                      v.

    AT&T, et al.,                              Case No. 3:19-cv-179-SLG-DMS

                             Defendants.


                ORDER RE FINAL REPORT AND RECOMMENDATION

         Before the Court at Docket 9 is Defendant’s First Amended Complaint. The

document was referred to the Honorable Magistrate Judge Deborah M. Smith for

screening.          At Docket 11, Judge Smith issued a Final Report and

Recommendation, in which she recommended that the First Amended Complaint

be dismissed for failure to state a claim upon which relief may be granted and

without leave to amend. Judge Smith further recommended that all pending

motions be denied as moot.                 No objections to the Final Report and

Recommendation were filed.

         The matter is now before this Court pursuant to 28 U.S.C. § 636(b)(1). That

statute provides that a district court “may accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.”1 A court is

to “make a de novo determination of those portions of the magistrate judge’s report


1   28 U.S.C. § 636(b)(1).
or specified proposed findings or recommendations to which objection is made.”2

But as to those topics on which no objections are filed, “[n]either the Constitution

nor [28U.S.C. § 636(b)(1)] requires a district judge to review, de novo, findings and

recommendations that the parties themselves accept as correct.”3

          The magistrate judge recommended that the Court dismiss the First

Amended Complaint for failure to state a claim upon which relief may be granted

and without leave to amend. The Court has reviewed the Final Report and

Recommendation and agrees with its analysis. Accordingly, the Court adopts the

Final Report and Recommendation, and IT IS ORDERED that the First Amended

Complaint be dismissed for failure to state a claim upon which relief may be

granted and without leave to amend. IT IS FURTHER ORDERED that all pending

motions are denied as moot. The Clerk of Court is directed to enter a final

judgment accordingly.

          DATED this 16th day of March, 2020 at Anchorage, Alaska.

                                                   /s/ Sharon L. Gleason
                                                   UNITED STATES DISTRICT JUDGE




2   Id.
3 United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003); see also Thomas v. Arn,
474 U.S. 140, 150 (1985) (“It does not appear that Congress intended to require district court
review of a magistrate’s factual or legal conclusions, under a de novo or any other standard,
when neither party objects to those findings.”).

Case No. 3:19-cv-179-SLG-DMS, Hughes v. AT&T, et al.
Order re Final Report and Recommendation
Page 2 of 2
